Title: To John Adams from Edmund Jenings, 21 January 1782
From: Jenings, Edmund
To: Adams, John



Brussels Janry 21st. 1782
Sir

I beg your Excellency would Accept my Thanks for the publications, which I have lately had the Honor of receiving from you; and for your Letter to the Abbé Raynal, who receivd me in Consequence thereof with the utmost Politeness and Attention. He spoke of your Excellency with the Greatest Cordiallity and respect, and seemed concerned, that you was not quite satisfied with the facts, as laid down in his Revolution de l’Amerique; but being open to Conviction, He repeatedly desired your Excellency would be so good, as to point out those Parts of his publications, with which you were not entirely satisfied. I suppose He has urged this in the letter, which I have now the Honor of transmitting to your Excellency. The Abbé talks of going into Germany soon. I fancy there is not sufficient wit, genius or liberallity of Sentiment Here for Him.
I congratulate your Excellency on the Enlargement of your illustrious Friend, is it not possible that your Excellency should see Him between this and the first Day of Easter Term? The Declaration that He made in the most public Manner, was Manly and necessary in his Situation, my Friend writes to me of it, and says that He wishes it was universally Known. “He declared He owed to; nor, Acknowledged any Allegiance whatever to this Realm, ie GB; nor was He subject to any other Country, than to the free and Independant States of N America.” My Friend, who is gone to Bath with Mr L, put it in the Papers and vouches for its Truth.
I sent to your Excellency a supposed Letter from Mr D three or four others have been since inserted in the English Papers. Will not Enquiry be made into their authenticity? and should they prove authentic Can Congress, or any one entrusted by it, doubt how to behave to the author. Mr L assures me, that Ds Son is gone to England, I have since heard He was accompanied by his Secretary. For Godsake and for Our Countrys Sake, Sir, let this Man be detected and exposed, if He is Guilty. Those who trust Him ought to be warned at their Peril against continuing their Confidence in Him. I wish the Letters were translatd and sent to the french Minister. He will then see the Temper of those, whom He trusts to so much. My Correspondent at Madrid Complains that I am not open with Him; and indeed his former Connection with D now alarms me.



I saw with pleasure your Excellencys Demand of a Categorical Answer to your former memorial to the States, and without astonishment their sending it ad referendum. I should think the Conduct of Holland surprizing, if I had not read Her proceedings in former Times. I have lately read the History of the Treaties of Nemeguen and of the triple alliance with more than ordinary attention, and considering the present appearence of Things and the innate and inveterate Temper of the Dutch, I see I think, their fate almost without Pity.
Can your Excellency tell me what the King of Prussia is about? Will He not break out in the Spring.
The Captn of the Ship, who was to have carried the Books to your Excellency pretends He has deliverd them. Mr H. is very uneasy about them. He has received the Coin with many thanks in return, I expect to Hear daily from Him.
The English here suppose that Ld G G has retired, and that Ld Hilsborough is to do the business of the office of Secretary of State for the Colonies, which is abolished, and well it may.
It is impossible, that Rodney can have sailed. The Disaster to the french Fleet will change it is probable the plan of the ensuing Campaign, perhaps for our Benefit.
I have had the pleasure of a Letter from Col Searle, with the strongest private and public Feelings. He went to Passy to talk about the treatment, which Mr L had met with, but was by no means satisfied with the Reception given Him.
I find I am indebtd to Messrs de Neufville Eight Ducats, will your Excellency give me Leave to beg the favor of you to pay Mr De Neufville that sum, which I will take care to reimburse to your Excellency.
The English post informs us that Rodney has taken refuge in Torbay depend on it his ships must be much damaged not in their masts alone but their bodies. The wind stil continues high. De Grasse has a fleet sufficient to do much before the English Fleet can arrive in the West Indies.
It is said that one Clinton is coming over in Company with Bragadier General Arnolde.

I am with the greatest Consideration Sir your Excellencys Most Obedient Humble Servt,
Edm: Jenings

